DETAILED ACTION
Claims 1-7 and 18 were rejected in the Office Action mailed 05/25/2022. 
Applicant filed a response and added new claim 19 on 08/29/2022. 
Claims 1-19 are pending, of which claims 9-17 are withdrawn. 
Claims 1-7 and 18-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (WO2016039218A1) in view of Hirano et al. (JP2004103403A) (Hirano).
It is noted that when utilizing WO2016039218A1, the disclosures of the reference are based on US 20170080397A1 which is an English language equivalent of the reference. Therefore, paragraph numbers cited with respect to WO2016039218A1 are found in US 20170080397A1.
The Examiner has provided machine translations of JP2004103403A. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1-3, 5, 7, and 19
Naruse teaches a dispersion composition for wet papermaking process can be prepared by adding a dispersant to a dispersion medium to inorganic fibers (such as carbon fiber) and/or organic fibers (such as polyester fibers). See, e.g., paragraph [0026-0027], [0144], [0147], [0156-0158], and [0281] and claims 1, 7-8, and 11. Naruse teaches the dispersant comprises a random copolymer of phenyl glycidyl ether and an alkylene oxide, such as ethylene oxide or propylene oxide. Paragraphs [0075-0076], [0083-0088], and [0102], and claim 6. 
Naruse teaches the blend ratio of the dispersant to the dispersoid is not limited and can be adjusted as appropriate. The blend ratio varies depending on the type of dispersoid. Paragraphs [0027] and [0170]. Naruse teaches any substance that is used as a dispersant, for example, a nonionic surfactant can be used in combination with the random copolymer of phenyl glycidyl ether and an alkylene oxide. Paragraph [0121]. However, Naruse does not explicitly teach a specific amount of the dispersant attached to the polyester fiber or that the nonionic surfactant is a polyether-based polyurethane resin. 
With respect to the difference, Hirano teaches Pulset HA by Meisei Chemical Co., Ltd., a nonionic surfactant, is a known dispersant for use in a dispersion composition for forming a carbon fiber sheet via a wet papermaking process. The dispersant is added in an appropriate amount, such as 5% by weight of the carbon fibers. See, e.g., abstract and paragraphs [0022] and [0036]. Hirano further teaches some of the carbon fibers are replaced by one or more kinds of organic fibers. Paragraph [0025]. As evidenced by Applicant’s Specification, Pulset HA by Meisei Chemical Works, Ltd. is a polyether-based polyurethane resin. Paragraphs [0045] and [0084].
Hirano and Naruse are analogous art as they are both drawn to producing fiber sheets from dispersions via a wet papermaking process. 
In light of the disclosure of Hirano, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a dispersion composition for forming a polyester fiber sheet, i.e., a dispersion composition comprising polyester fibers and a dispersant comprising a random copolymer of phenyl glycidyl ether and an alkylene oxide, such as propylene oxide or ethylene oxide, of Naruse by using a combination of a nonionic surfactant, Pulset HA by Meisei Chemical Co., Ltd. as taught by Hirano as Hirano teaches this nonionic surfactant is suitable as a dispersant for forming a fiber sheet via a wet papermaking process, with the random copolymer of phenyl glycidyl ether and an alkylene oxide  the dispersant in Naruse as Naruse teaches a nonionic surfactant can be used in combination with the random copolymer of phenyl glycidyl ether and an alkylene oxide, and thereby arrive at the claimed invention. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select the amount of dispersant to attach to the polyester fibers of Naruse, including over the claimed range, in order to form the polyester fiber sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Regarding claim 4
Given that the polyether-based polyurethane resin of Naruse in view of Hirano is substantially identical to the polyether-based polyurethane resin as used in the present invention, as set forth above, it is clear that the polyether-based polyurethane resin of Naruse in view of Hirano would intrinsically have a weight-average molecular weight of 5,000 to 1,000,000, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claim 6
Naruse does not limit the type of polyester fiber used. Therefore, it would have been obvious to one of ordinary skill in the art to try a polyester fiber having a circular structure as the polyester fiber of Naruse in view of Hirano, as a circular cross section is a commonly known fiber cross section structures in the art, and thereby arrive at the claimed invention. 

Regarding claim 18
Naruse further teaches from the viewpoint of dispersing ability and lowering viscosity to improve handleability, the weight-average molecular weight of the random copolymer of phenyl glycidyl ether and alkylene oxide is preferably 4,000 to 1,000,000. Paragraphs [0109-0110] and Table 2.	

Response to Arguments
The previous rejection of claims 1-7 and 18 are substantially maintained. Any modification to the rejection is in response to the addition of newly added claim 19. 
	
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicant primarily argues it would not be obvious for one skilled in the art to optimize the amount of dispersant attached to the thermoplastic resin fiber. Applicant states the amount of dispersant “blended” or “mixed” with the thermoplastic resin fiber does not correlate to the recited amount of dispersant “attached” to the thermoplastic resin fiber. Applicant points to Examples 1 and 5 and Comparative Example 2 as evidence to show Naruse in view of Hirano does not teach the claimed attachment amount of dispersant to thermoplastic resin fiber. Examples 1 and 5 and Comparative Example 2 use the same type of fiber and the same type and amount of dispersant. The preparation of Examples 1 and 5 included a step of drying at 105ºC for 10 hours to attach the dispersant to the thermoplastic resin fiber. In contrast, the materials of Comparative Example 2 are mixed together with no drying step. The amount of dispersant attached to the thermoplastic resin fiber for Comparative Example 2 could not be measured. The  carbon fibers were not sufficiently dispersed in 20 minutes because the dispersant was not attached to the thermoplastic resin fibers. Applicant argues by comparing Example 5 and Comparative Example 2, it is clear that simply mixing or blending a dispersant with the other components cannot obtain a thermoplastic resin fiber with the required amount of dispersant attached to it. Applicant argues Naruse does not teach or suggest a method that would obtain a thermoplastic fiber with the required amount of dispersant attached to it. Applicant argues adjusting the blend amount of the dispersant to the dispersion as described in Naruse would not lead to the claimed amount of dispersant attached to the thermoplastic resin fiber. Remarks, pages 7-10. 
The Examiner respectfully disagrees, as follows:
	Firstly, the lack of a drying step in Comparative Example 2 is not its only difference from Example 5 in the instant specification. The mixture of Example 5 is stirred at 100 RPM for 10 minutes and then at 200 RPM for 10 minutes. However, the mixture of Comparative Example 2 is stirred at 100 RPM for 20 minutes. Further, it’s not clear of the dispersant concentration in Example 5 is the same as Comparative Example 2. While Example 5 and Comparative Example 2 may contain the same type of thermoplastic fiber and the same type and amount of dispersant, the dispersing conditions are not the same. (emphasis added). In view of evidence provided Guan, dispersion process conditions such as stirring rate, stirring time, and dispersant concentration have an effect on fiber dispersion. See, e.g., abstract and page 22, left column, lines 11-12; page 23, right column, line 20 – page 24, right column, line 20. Since the dispersion process conditions of Example 5 and Comparative Example 2 are not identical, it is unclear how these two examples can be compared to show a drying step is necessary for the dispersant to attach to the thermoplastic resin fiber. Furthermore, it’s not clear if the results of Comparative Example 2 means that no dispersant was attached in Comparative Example 2. It’s not clear if amounts between 0 and 0.15% by mass could be detected. 
Secondly, Naruse teaches stirring the dispersion composition at 300 RPM for two hours. Paragraph [0246]. As discussed in the rejection and acknowledged by Applicant, Naruse teaches the concentration of the dispersant can be varied in order to efficient disperse the fibers. Paragraphs [0156] and [0169]. Therefore, the process conditions in Naruse are different than the process conditions in Comparative Example 2. It is not clear how the results of Comparative Example 2 prove that no dispersant is attached to the thermoplastic resin fiber of Naruse in view of Hirano, especially in view of evidence provided by Guan stating that these conditions, i.e., stirring rate, stirring time, and dispersant concentration have an effect on fiber dispersion. 
	Thirdly, in view of evidence provided by Pulp Paper Mill, the dispersing agent functions by adsorption onto the surface of the fibers. The dispersing agent provides a negative attraction between the fibers, therefore keeping them separate and preventing clumping and setting.  See, e.g., page 1, lines 1-3 and page 2, lines 7-13 and Dispersing agent Mechanism figure. Given the dispersing agent functions by attaching to the surface of the fiber, it is not clear how none of the dispersant in the dispersion composition of Naruse in view of Hirano would attach to the surface of the thermoplastic resin fiber. In addition, the claim requires the dispersant is attached in an amount of 0.1% to 20% by mass based on a total mass of thermoplastic resin fibers to which no dispersant is attached. (Emphasis added). Given Naruse teaches the blend ratio of the dispersant to the dispersion can be adjusted as appropriate, given dispersing agents function by attaching to the surface of the fiber, and given the present claim requires the dispersant in an amount of at least 0.1% by mass based on a total mass of thermoplastic resin fibers to which no dispersant is attached, it therefore would have been obvious to one of ordinary skill in the art to  select the amount of dispersant to attach to the polyester fibers of Naruse, including over the claimed range, in order to form the polyester fiber sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05. It is the Examiner’s position that in order to function as a dispersing agent, a portion of the blended amount of the dispersing agent must attach to the surface of the thermoplastic resin fibers in order to disperse the fibers. It is the Examiner’s opinion, in order to form the dispersed fiber sheet, one of ordinary skill in the art would be capable of selecting a suitable amount of dispersant to attach to the polyester fiber, including over the claimed range, especially as claim 1 includes a broad range of 0.1% to 20% by mass. (Emphasis added).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789